DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein al. (US 2015/0062052) in view of Hong et al. (US 2012/0151400), further in view of Kim et al. (US 2010/0020030).

An electronic device comprising: 
a display (fig.1A- touch display 112; para.0052); 
a sensor (fig.1A-proximity sensors 166; contact intensity sensors 165; para.0059-0060 ); and 
a processor configured to be electrically connected to the sensor (fig.1A-), wherein the processor is configured to: 
control the display to display an image data of a media file (fig.1A- chip 104); 
in response to receiving first data indicating occurrence of a pressure of a touch input having intensity within a first reference range from the sensor: obtain first data from content of the media file (fig.5D11-5D12- para.0259-intensity of contact 138D-12 within first range greater than ITo less than ITL a pop-up window preview 138D-06 of selected icon is displayed), and 
display a first notification indicating the first data is obtained from content of the media file; 
in response to receiving second data indicating occurrence of the pressure of the touch input having intensity out of the first reference range from the sensor is received: obtain second data from a portion of metadata of the media file in addition to the first data (fig.5D13- para.0260- when intensity of contact 138D-12 is equal to the threshold ITL the pop-window 138D-07 is expanded including the pop-up preview image and various interface elements for editing and manipulating the selected image), and   
display a second notification indicating the first data and the second data are obtained;
in response to detecting that the touch input is released when the pressure of the touch input having intensity within the first reference range, determine a first function based on the first data with a content type of the media file, and execute the determined first function (fig.5D11-5D12- pop-up window preview 138D-06 is expanded and moved toward the center of the display; para.0259),
in response to detecting that the touch input is released when the pressure of the touch input having intensity out of the first reference range, determine a second function based on a combination of the first data and the second data with the content type of the media file, and execute the determined second function (fig.5D13- para.0260- when intensity of contact 138D-12 is equal to the threshold ITL the pop-window is expanded and displayed including the pop-up preview image and various interface elements for editing and manipulating the selected image).
Bernstein et al. does not expressly disclose display a first notification indicating the first data is obtained from content of the media file; obtain second data from a portion of metadata of the media file; display a second notification indicating the first data and the second data are obtained.
Hong et al. discloses display a first notification indicating the first data is obtained from content of the media file (fig.8- para.0148-0150-when a lock attribute 820 is given to target object 810 an outline 823 or mini icon 825 may be displayed as visual effect to indicate the attribute has been given); display a second notification indicating the first data and the second data are obtained (fig.8- para.0148-150- when a hide attribute 830 is given to target object 810 an outline 833 or mini icon 835 may be displayed as visual effect to indicate the attribute is given).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bernstein et al. with the teachings of Hong et al., the motivation being to facilitate user’s recognition of the attribute set on a corresponding icon (Hong-para.0017).
Bernstein et al.  in view of Hong et al. do not expressly disclose obtain second data from a portion of metadata of the media file.
Kim et al. discloses obtain second data from a portion of metadata of the media file (fig.4- para.0084, 0098-0099, 0101, 0103-0105- The supplementary information management unit 176 searches through the supplementary information for content information that corresponds to the pressure intensity information, and transmits the searched content information and/or the searched pressure intensity information to the content searching unit 174. The content searching unit 174 searches for content from the storage unit 110 using the content information, and transmits the searched content to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bernstein et al. with the teachings of Hong et al., with the teachings of Kim et al., the motivation being to allow a user to manage content in an intuitive input manner and search for content more conveniently.

	As to Claim 11 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein al. (US 2015/0062052) in view of Hong et al. (US 2012/0151400), further in view of Kim et al. (US 2010/0020030), and further in view of Hyun et al. (US 2015/0212692).
As to Claim 16, Bernstein et al. in view of Hong et al., as modified by Kim et al., disclose wherein the processor is further configured to, when the first data comprises text data (Bernstein-para.0248- objects 138D-04a through 138D-04d (e.g., icons or thumbnails representing images, albums, playlists, or other documents or objects) and the second data comprises version information of the media file (Kim-para.0075), but does not expressly disclose determine that the second function comprises a sharing function.
Hyun et al. discloses when icon 401-14 receives a touch input for a predetermined duration time, the controller outputs function icons 401-15 to 401-18, where the function icon 401-15 is an icon corresponding to a video call send function that targets a prescribed counterpart. The function icon 401-16 corresponds to a text message send function that targets a prescribed counterpart. The function icon 401-17 corresponds to an SNS (social network service) execute function that targets a prescribed 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Bernstein et al. in view of Hong et al., as modified by Kim et al., with the teachings of Hyun et al., the motivation being to provide a user with various functions and enhanced convenience and intuitiveness based on proximity touch.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein al. (US 2015/0062052) in view of Hong et al. (US 2012/0151400), further in view of Kim et al. (US 2010/0020030), and further in view of Rosen et al. (US 2017/0109391).
As to Claim 17, Bernstein et al. in view of Hong et al., as modified by Kim et al., disclose wherein the processor is further configured to, when the first data comprises at least one of user information corresponding to a face included in the image data or phone number information (Bernstein- Bernstein-para.0248- objects 138D-04a through 138D-04d (e.g., icons or thumbnails representing images, albums, playlists, or other documents or objects), but do not expressly disclose the second data comprises location information indicating where the media file is captured, determine that the second function comprises a function to record a schedule.
Rosen et al. discloses a scheduling module that generates metadata from scheduling information, where scheduling information may include location information and face associated with content item (para.0109-0111, 0113, 0115, 0181-0184).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Bernstein et al. in view of Hong et al., as modified by Kim et al., with the teachings of Rosen et al., the motivation being to organize and facilitate searches for the content items, thereby improving user’s experience of those content items.

Rosen et al. discloses where a weather module may receive location information and return weather information relevant to the location represented in the location information, where location information may further include multiple locations (para.0119-0120, 0277)
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Bernstein et al. in view of Hong et al., as modified by Kim et al., with the teachings of Rosen et al., the motivation being to organize and facilitate searches for the content items, thereby improving user’s experience of those content items.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein al. (US 2015/0062052) in view of Hong et al. (US 2012/0151400), further in view of Kim et al. (US 2010/0020030), and further in view of Luo et al. (US 2016/0274728).
As to Claim 18, Bernstein et al. in view of Hong et al., as modified by Kim et al.,  disclose wherein the processor is further configured to, when the first data comprises a played frame (Bernstein-para.0040; Kim-para.0067, 0071, 0083) and the second data comprises a title of the media file (Kim-para.0043, 0075), but do not expressly disclose determine that the second function comprises a screen-capture function to store the played frame.
Luo et al. discloses where screen-capture function to separately store a displayed screen may be performed based on received touch input (para.0090). It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Bernstein et al. in view of Hong et al., as modified by Kim et al., with the teachings of Luo et al., the motivation being to be able to store the currently displayed screen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627